Citation Nr: 1110729	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-39 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318,

3.  Entitlement to an effective date earlier than April 9, 2004, for a 100 percent rating for service-connected hearing loss, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

Appellant is the surviving spouse of the Veteran who is reported to have had active service from October 1945 to July 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  At that time, the RO denied claims for service connection for the cause of the Veteran's death and entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.

Thereafter, following the appellant's timely appeal of a Board decision that denied the claims in January 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision in October 2010 pursuant to a Joint Motion for Remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

In the Joint Motion for Remand, the parties to the Joint Motion determined that VA audiological examination results from July 2001, which were not of record at the time of the Board's January 2010 decision, were constructively in the possession of VA at that time, and that since the Veteran was service connected for right ear hearing loss as of July 2001 that was noncompensable in degree, the record could therefore be considered an informal claim for accrued benefits purposes.  See 38 C.F.R. § 3.157(b)(1) (2010).  Consequently, the parties concluded that remand was appropriate for the Board to address this issue in the first instance.  In this regard, the Joint Motion further noted that if the Board found that the July 2001 report was an informal claim for increased benefits, it must also determine whether the Veteran was owed additional benefits on the date of his death, and further, whether appellant is entitled to accrued benefits based on any benefits that the Veteran was owed on the date of his death.  38 U.S.C.A. § 5121(a)(1)(A) (West 2002 & Supp. 2010) (providing that monetary benefits to which a Veteran was entitled on the day of his death shall be paid to his spouse).  For the sake of clarity, the Board has now added the issue of entitlement to an effective date earlier than April 9, 2004, for a 100 percent rating for service-connected hearing loss for accrued benefits purposes, as an additional matter on the title page.

However, the Board's review of the record reveals that the RO adjudicated the issue of entitlement to accrued benefits in connection with the rating action of March 2009.  In the notice accompanying the rating decision, the RO advised the appellant that it would not approve her claim for accrued benefits because VA did not owe the Veteran any money at the time of his death.  In addition, while the appellant's May 2009 notice of disagreement (NOD) can be construed as a NOD with respect to this aspect of the March 2009 rating action, the record does not reflect that the appellant was ever provided with a statement of the case (SOC) as to this matter.  Therefore, the Board finds that it has no alternative but to remand the issue of entitlement to an effective date earlier than April 9, 2004, for a 100 percent rating for service-connected hearing loss for accrued benefits purposes to the RO for the issuance of an appropriate SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Efforts should also be made to ensure that the Veteran's complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain copies of the Veteran's complete treatment records for hearing loss, to include copies of all audiograms, from the Tampa VA treatment facility, dated from January 1998 to April 2004.

2.  Issue a Statement of the Case with respect to the claim of entitlement to an effective date earlier than April 9, 2004, for the assignment of a 100 percent rating for service-connected hearing loss, for accrued benefits purposes.  The appellant and her attorney should be advised of the need to file a substantive appeal following the issuance of the Statement of the Case if she wishes to complete an appeal as to this claim.  

3.  Readjudicate the issues of entitlement to service connection for cause of the Veteran's death and entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 based on all of the evidence of record.  If the benefits sought on appeal are not granted, issue a Supplemental Statement of the Case and give the appellant an appropriate amount of time to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

